                         2:21-cv-02125-CSB-EIL # 2          Page 1 of 4
                                                                                                    E-FILED
                                                                      Thursday, 03 June, 2021 01:41:40 PM
                                                                             Clerk, U.S. District Court, ILCD



                            UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS, URBANA DIVISION

KENJUAN BROWN, JR., DEANDRA JOHNSON
Individually and as Mother and Next Friend of DENZEL
TRAVIS, a Minor, and ROBERT BARNES, as Special
Administrator of the Estate of TAZIA CRITE, Deceased,

                      Plaintiffs,

v.                                                                   No. 2021-cv-2125

JOSE CARLOS AGUILAR, Individually and as agent of
ERIVES ENTERPRISES, INC., a Texas Corporation, and
ERIVES ENTERPRISES, INC., a Texas Corporation,

                      Defendants.

                                    NOTICE OF REMOVAL

       NOW COME the Defendants, JOSE CARLOS AGUILAR and ERIVES ENTERPRISES,

INC., by their attorney, Joseph A. Panatera of CASSIDAY SCHADE LLP, and for their Notice of

Removal state as follows:

       1.      Plaintiffs filed their Complaint in the Circuit Court of Champaign County,

Illinois, on November 6, 2020, as the result of a motor vehicle accident that occurred on October

13, 2020. (See a copy of Plaintiffs’ Complaint is attached hereto as Exhibit A).

       2.      Plaintiffs filed their First Amended Complaint in the Circuit Court of Champaign

County, Illinois, on January 7, 2021, as the result of a motor vehicle accident that occurred on

October 13, 2020. (See a copy of Plaintiffs’ First Amended Complaint is attached hereto as

Exhibit B). Plaintiffs’ First Amended Complaint added Robert Barnes a Special Administrator of

the Estate of TAZIA CRITE, Deceased, as a Plaintiff. See Ex. B.

       3.      The Defendants named in Plaintiffs’ Complaint were REBECCA POWEL as

Special Representative of AARON REED, Deceased, JOSE CARLOS AGUILAR, Individually
                         2:21-cv-02125-CSB-EIL # 2       Page 2 of 4




and as agent of ERIVES ENTERPRISES, INC., a Texas Corporation, and ERIVES

ENTERPRISES, INC., a Texas Corporation. See Ex. A and Ex. B.

       4.      On February 4, 2021, Defendants, JOSE CARLOS AGUILAR and ERIVES

ENTERPRISES, INC., filed their Answer and Affirmative Defenses to Plaintiffs’ First Amended

Complaint. (See a copy of Defendants’ Answers and Affirmative Defenses attached as Exhibit

C).

       5.      On June 1, 2021, REBECCA POWEL as Special Representative of AARON

REED was dismissed with prejudice pursuant to settlement. (See a copy of the Order Dismissing

REBECCA POWEL as Special Representative of AARON REED as Exhibit D). This dismissal

was allowed after the Order approving the settlement with the Minor’s Estate and the Order

approving the settlement of the wrongful death claim. (See Orders attached as Exhibit E and

Exhibit F).

       6.      On May 18, 2021, this matter became removable. See 28 USC 1446(b)(3). This

notice is filed within thirty (30) days after receipt of the order dismissing REBECCA POWEL as

Special Representative of AARON REED with prejudice pursuant to settlement pursuant to 28

USC 1446(b)(3). Ex. D.

       7.      At the time this action was commenced, and since then, Defendant, JOSE

CARLOS AGUILAR, has been a citizen of the State of Texas with his primary place of

residence in Eagle Pass, Maverick County, Texas. (See Illinois Traffic Crash Report for the

accident at issue attached as Exhibit G.)

       8.      At the time this action was commenced, and since then, Defendant, ERIVES

ENTERPRISES, INC., has been a corporation organized and existing under the laws of the State




                                              2
                          2:21-cv-02125-CSB-EIL # 2            Page 3 of 4




of Texas with their principal place of business in El Paso, Texas. (See Affidavit of Erives

Enterprises, Inc., attached hereto as Exhibit H.)

       9.      Upon information and belief, at the time the action was commenced and since,

Plaintiff has been a citizen of the State of Illinois. See Ex. A, B, E, F and G.

       10.     Diversity of Citizenship remains amongst the parties to this action.

       11.     Upon information and belief, Plaintiffs allegedly suffered severe and permanent

injuries as a result of the accident at issue including, but not limited to, the death of Tazia Crite,

orthopedic injuries to Ms. Deandra Johnson resulting in medical billing in excess of $68,000,

orthopedic injuries to Mr. Kenjuan Brown Jr. resulting in medical billing in excess of $110,000,

and multiple injuries to Denzel Travis resulting in medical billing in excess of $1,500,000. (See

Petition to Approve Minor’s Settlement attached as Exhibit I.) Based on this information, the

amount in controversy exceeds Seventy-Five Thousand ($75,000.00) Dollars, exclusive of

interests and costs.

       12.     This action is a civil one in which the United States District Courts have original

jurisdiction under 28 USC 1332.

       13.     Attached are copies of the Complaint, First Amended Complaint, Answer and

Affirmative Defenses to First Amended Complaint, Order approving the settlement of the

minor’s estate, Order approving the settlement of the wrongful death claim, and Order

dismissing REBECCA POWEL as Special Representative of AARON REED. These documents

are all of the pleadings, process and orders that have been served on JOSE CARLOS AGUILAR

and ERIVES ENTERPRISES, INC.




                                                    3
                            2:21-cv-02125-CSB-EIL # 2      Page 4 of 4




         WHEREFORE, Defendants, JOSE CARLOS AGUILAR and ERIVES ENTERPRISES,

INC. pray that this cause be removed to the United States District Court for the Central District

of Illinois, Urbana Division.

                                            Respectfully submitted,

                                            CASSIDAY SCHADE LLP



                                            By: /s/Joseph A. Panatera
                                               One of the Attorneys for Defendants, JOSE
                                               CARLOS         AGUILAR    and     ERIVES
                                               ENTERPRISES, INC.
Joseph A. Panatera
ARDC#6288487
CASSIDAY SCHADE LLP
222 West Adams Street, Suite 2900
Chicago, IL 60606
(312) 641-3100
(312) 444-1669 – Fax
jpanatera@cassiday.com
9837784 JPANATER;JPANATER




                                               4
